Citation Nr: 0738149	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-15 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to November 18, 
1993, for a grant of service connection for schizophrenia.

2.  Entitlement to an effective date prior to February 28, 
1990, for a grant of service connection for bilateral corns, 
calluses, and hammertoe/claw deformities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the custodian of a veteran who served on 
active duty from June 1976 to July 1979.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Winston-Salem, North Carolina.

The Board observes that following the April 2003 rating 
decision issued by the RO, and following the receipt of the 
veteran's notice of disagreement in July 2003, a statement of 
the case (SOC) was issued in January 2004.  The SOC included 
as an issue the question of entitlement to an increased 
evaluation for bilateral corns, calluses, and 
hammertoe/clawtoe deformities.  This issue was included even 
though this claim stemmed from the veteran's February 2003 
claim limited to the question of earlier effective dates.  
The veteran furnished VA with a VA Form 9 in April 2004.  As 
part of the VA Form 9, while the veteran checked the box 
which noted "I want to appeal all of the issues listed in 
the statement of the case and any supplemental statements of 
the case that my local VA office sent to me," he also 
specifically limited his appeal to the question of 
entitlement to earlier effective dates for his psychiatric 
and foot disorders in his handwritten notations.  Hence, the 
Board is of the opinion that even though subsequent 
supplemental statements of the case continued to include this 
increased rating matter, the veteran elected not to have 
perfected an appeal as to this matter.  The Board also 
parenthetically observes that the bilateral foot disorder is 
currently rated 50 percent disabling, the maximum assignable 
schedular rating under the pertinent rating criteria.  


FINDINGS OF FACT

1.  A claim to reopen the issue of entitlement to service 
connection for schizophrenia (then characterized as a 
"psychiatric disorder") was denied in a June 1989 Board 
decision which was not appealed.

2.  A claim to reopen the issue of entitlement to service 
connection for schizophrenia (then characterized by the 
veteran as a "nervous condition") was not received prior to 
November 18, 1993.  

3.  An April 1986 claim to reopen the issue of entitlement to 
service connection for a "foot injury" was denied in a May 
1986 RO rating decision; following notice supplied in May 
1986 it was not appealed.

4.  A claim to reopen the issue of entitlement to service 
connection for bilateral corns, calluses, and hammertoe/claw 
deformities (then characterized by the veteran as "feet 
problems") was not received prior to February 28, 1990.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 18, 
1003, for service connection for schizophrenia are not met.  
38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.159, 
3.400(a) (2007).

2.  The criteria for an effective date prior to February 28, 
1990, for service connection for bilateral corns, calluses, 
and hammertoe/claw deformities are not met.  38 U.S.C.A. 
§§ 5107, 5110(a); 38 C.F.R. §§ 3.159, 3.400(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2003 and 
December 2006 correspondence and in a January 2004 statement 
of the case of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Earlier Effective Date Claims

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an award based a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of an application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The veteran's initial claim of entitlement to service 
connection for "nerves" was  denied in an April 1984 rating 
decision, and an appeal was not perfected.  Later, in May 
1987 and June 1989, the Board denied entitlement to service 
connection for a "psychiatric disorder."  The Board granted 
service connection for schizophrenia in September 2000, and a 
RO rating decision dated in January 2001, effectuated the 
decision, assigning a 70 percent disability rating, effective 
from November 18, 1993.

In this case, service connection for a "psychiatric 
disorder" was last finally denied by the Board in June 1989.  
The veteran was notified in writing of that decision, but he 
did not appeal.  Hence, that decision is final.  38 U.S.C.A. 
§ 7104.  

On November 18, 1993, the veteran presented a claim to reopen 
the issue of entitlement to service connection for a 
"nervous condition."  There is no evidence of any claim to 
reopen this issue prior to November 18, 1993.  As such, the 
Board finds no evidentiary basis to assign an earlier 
effective date for the grant of service connection for 
schizophrenia.  38 C.F.R. § 3.400.  Thus, the claim is 
denied.

The veteran initially sought service connection for both 
"feet" in 1984, but his claim was denied by the RO in April 
1984, and an appeal was not perfected.  The RO later 
determined in May 1986 that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
foot disorder.  As in 1984, the veteran did not appeal this 
decision.  Following the Board's reopening of a claim for 
entitlement to service connection for a "bilateral foot 
disorder in March 1992," the RO granted entitlement to 
service connection for a bilateral foot disorder in June 
1992, assigning a 30 percent disability rating, effective 
from March 5, 1990.  In an October 2004 Decision Review 
Officer decision clear and unmistakable error was found in 
the June 1992 rating decision.  A corrected effective date of 
February 28, 1990 was assigned.  

Prior to February 28, 1990, service connection for an 
"injury of foot" was denied in a May 1986 rating decision.  
The veteran was notified in writing of that decision, but he 
did not appeal.  Hence, that decision is final.  38 U.S.C.A. 
§ 7105.  On February 28, 1990, the veteran presented a claim 
to reopen the issue of entitlement to service connection for 
his "feet."  See VA Form 21-4138.  A later filed VA Form 
21-4138, received by the RO on March 5, 1990, requested a 
personal hearing concerning his pending claim for a 
"bilateral feet condition."  There is no evidence of any 
attempt to reopen this issue prior to February 28, 1990.  As 
such, the Board finds no evidentiary basis to assign an 
earlier effective date for the grant of service connection 
for bilateral corns, calluses, and hammertoe/claw 
deformities.  38 C.F.R. § 3.400.  Thus, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date earlier than November 18, 
1993, granting entitlement to service connection for 
schizophrenia is denied.

Entitlement to an effective date earlier than February 28, 
1990, granting entitlement to service connection for 
bilateral corns, calluses, and hammertoe/claw deformities is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


